Citation Nr: 1201817	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  08-23 501.	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for low back strain. 

2.  Entitlement to service connection for degenerative joint disease of the cervical spine. 

3.  Entitlement to service connection for pituitary adenoma with headache, fatigue, and blurred vision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had verified active military service from October 1975 to February 1976, July 1997 to March 1998, to March 2003 and March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that first there needs to be clarification on the Veteran's actual dates of active duty service.  In the May 2007 rating decision the RO noted, based upon Department of Veterans Affairs Request for Information sheet, that the Veteran's last period of active duty service was in March 2006; however, according to the Veteran's most recent DD 214 on file she separated from active duty in March 2004.  The Veteran's service treatment records are also in conflict since she has service treatment records dated from April 2005 to March 2006 and a Report of Medical Examination for Retirement from February 3, 2004.  Therefore, the RO needs to verify the Veteran's date of active duty service, as well make sure that a complete record of the Veteran's service treatment records are part of the Veteran's claims file.  As discussed herein below, the Veteran injured her back in December 2000 and the Veteran's service treatment records noted a motor vehicle accident in 2001; therefore, the RO should also obtain all of the Veteran's date of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) for 2000 and 2001.   The Board notes that only service department records can establish if and when a person was serving on active duty, ACDUTRA, or INACDUTRA.  See Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  VA should undertake appropriate action to verify the dates of active duty, ACDUTRA and INACDUTRA for the appellant's Army Reserve service.  

The Veteran's service treatment records document that in December 2000 she injured her back on a period of ACDUTRA, when she was moving furniture; the injury report documented that it was unclear if it would result in a claim against the government.  In January 2002 the Veteran was seen for moderate, acute muscle strain and in June 2002 for recurrent back pain that leads to headaches; it was noted in October 2002 that the Veteran had a motor vehicle accident the year before.  The Veteran was activated to active duty in March 2003 and a June 2006 Report of Medical History for Retention of Reserve Service noted that she had sacroiliac strain.  The Veteran's claims file also included treatment records from January 2002 to March 2006 from a private chiropractor, who in November 2010 stated that he was still treating the Veteran for her back and neck pain.  At the Veteran's September 2006 VA examination the VA examiner stated that the Veteran's spine was normal.  The Board finds that based on the private chiropractor's November 2010 statement the Veteran should be afforded a new VA examination in order to determine if she has a current diagnosed back disorder.  If the Veteran has current diagnosed back disorder then the VA examiner must opine if any diagnosis is related to her injuries on ACDUTRA or active duty. 

The Board also finds that the Veteran's service treatment records includes documentation of treatment to the Veteran's cervical spine; this includes an April 2002 note of mild early degenerative changes and a June 2002 note of recurrent pain that led to headaches.  At the Veteran's September 2006 VA examination she was diagnosed with mild cervical strain but he did not opine to the etiology.  As noted above, the Veteran's private chiropractor stated that he was treating the Veteran in November 2010.  The Board finds that the Veteran should be afforded a VA examination in order to determine the current nature and etiology of her degenerative changes of the cervical spine; the VA examiner should opine if any cervical spine diagnose is at least likely as not related to the Veteran's military service.
  
The Veteran's service treatment records document that in September 2001 the Veteran was diagnosed with a pituitary adenoma and it was noted at her June 2006 Report of Medical History for Retention of Reserve Service.  While the Veteran had a VA examination in September 2006 the VA examiner did not opine to the nature and etiology of the Veteran's pituitary adenoma, to include if it was aggravated by her last period of active duty service.  Thus the Veteran should be afforded a new VA examination to include to determine the etiology of her reported symptoms of headaches, fatigue, and blurred vision. 

Prior to any VA examinations the RO should obtain any pertinent outstanding treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that she provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

The RO should obtain any pertinent outstanding treatment records. 

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The RO should verify all of the Veteran's actual periods of active duty, ACDUTRA and INACDUTRA in the Army Reserves, especially in 2000 and 2001 and from March 2004-March 2006.  VA should also request any outstanding service treatment records for the Veteran's period of service in the Army Reserves.  

VA should continue efforts to procure the relevant records relating to the Veteran's Army Reserve service until either the records are received, or until it receives specific information that the records sought do not exist or that further efforts to obtain them would be futile.  All records and responses received should be associated with the claims file.  

3.  The Veteran should be scheduled for a VA examination to ascertain the nature and etiology of low back strain and degenerative joint disease of the cervical spine.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all the following questions.  He/she must carefully review the Veteran's claims file and discuss all rationale for his/her opinions. 

A) Based on medical evidence of records, can it be concluded with a reasonable degree of medical certainty, that the Veteran has a low back disorder or a cervical spine disorder?

B) For a low back diagnosis, the VA examiner should opine as to whether it is at least likely as not (a 50 percent or greater probability) that such condition had its onset during her ACDUTRA or active military service, to include her documented injury during ACDUTRA. 

C) For her degenerative joint disease of the cervical spine, the VA examiner should opine as to whether it is at least likely as not (a 50 percent or greater probability) that such condition had its onset during her ACDUTRA or active military service. 


4.  The Veteran should be scheduled for a VA examination to ascertain the nature and etiology of her pituitary adenoma with headache, fatigue, and blurred vision.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's documented medical history.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all the following questions.  He/she must carefully review the Veteran's claims file and discuss all rationale for his/her opinions. 

A) Based on medical evidence of records, can it be concluded with a reasonable degree of medical certainty, that the Veteran has a diagnosis of pituitary adenoma with headache, fatigue, and blurred vision?  


B) The VA examiner should opine as to whether it is at least likely as not (a 50 percent or greater probability) that such condition had its onset during her military service or was aggravated beyond a natural progression of the disease by the Veteran's last period of active military service.

C)  The VA examiner should opine if the Veteran's claimed symptomatology of headache, fatigue, and blurred vision are directly related to her pituitary adenoma or to her military service.

5.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unlesss he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of her claim.  Her cooperation in VA's efforts to develop her claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


